DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 2-9, drawn to a mirror driving mechanism and details thereof.
Group II, claims 10-20, drawn to an optical assembly including a mirror driving mechanism and laser diode and details thereof.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
While the details of Claims 2-9 are drawn to elements of the temperature detecting section and actuator elements, the details of claims 10-20 are drawn to further optical elements of subsystems including optical emitting elements and optical receiving elements. Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of linking Claim 1 (i.e. broader details of the mirror driving mechanism), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 2008-39939 to Nakajima. Nakajima discloses a mirror driving mechanism (Figs. 1-2) comprising: a plate-shaped base portion (Fig. 1-2); a mirror (mirror 211, Fig. 1-2) that is installed at the base portion; and a temperature detecting section (temperature inspection element 5, Fig. 8) that is installed at the base portion and that detects a temperature of the base portion (“when temperature of the mass section 21 which is inspected by temperature inspection expedient 5, it is higher than set temperature, electric power supply expedient 46 is operated with control means 6, by the fact that electric power is supplied, mass section 21 is cooled to Peltier element 41 with endothermic section 42, temperature of mass section 21 is maintained inside the set temperature range”), wherein the base portion includes a thin portion that is disposed away from an outer edge of the base portion and that has a through hole extending through the base portion in a plate-thickness direction of the base portion, a thick portion that is connected to the thin portion, that is thicker than the thin portion in the plate-thickness direction of the base portion (Figs. 1-2), and that extends along the outer edge so as to surround the thin portion, and a first shaft portion (252 and 253, Fig. 1-2) that extends into the through hole from an outer periphery of the through hole, and wherein the mirror is supported by the first shaft portion so as to be swingable due to resonance with respect to the thin portion with the first shaft portion being a swing axis (“as for this vibrating system, drive section two resonance frequencies fm.sub.1 [kHz] where amplitude of 241 and 251 and amplitude of mass section 21 become large”).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872